Order entered March 12, 2018




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-18-00232-CV

                     IN RE DENNIS JEROME PIERCE, Relator

              Original Proceeding from the 204th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. F-0224969-Q

                                      ORDER
                   Before Justices Lang-Miers, Fillmore, and Stoddart

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   CRAIG STODDART
                                                       JUSTICE